                 Case 19-24331-PDR Doc 93 Filed 01/04/21 Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                 www.flsb.uscourts.gov

In Re:                                                            Case #19-24331
Debtor: Ralph Sanders                                             Chapter 13

                    FINAL REPORT OF LOSS MITIGATION MEDIATOR
The undersigned court-appointed Mortgage Modification Mediation Mediator, reports
to the court as follows:

A. The final Mortgage Modification Mediation Mediator (MMM) conference was conducted on
01-13-2021 and the following parties were present:

1. [   ] The Debtor:
2. [   ] The Debtor's Attorney:
3. [   ] The Lender's Representative:
4. [   ] The Lender's Attorney:

B. The final MMM conference was scheduled for 01-13-2021 but not conducted for the
following reason:

1. [ ] The parties settled prior to attending
2. [ ] The case was dismissed
3. [ ] The debtor failed to attend
4. [ ] The debtor's attorney failed to attend
5. [ ] The lender failed to attend
6. [ ] The lender's attorney failed to attend
7. [ x ] Other: unrepresented borrower's hostility toward mediator making continued
interaction infeasible.

C. The result of the MMM conference is as follows:

1. [   ] The parties reached an agreement
2. [   ] The parties did not reach an agreement



Dated: 01.04.21                         Signature of Mediator:        //s// Christian McCue
                                        Printed Name: Christian McCue
                                        Address: 6245 N Federal Hwy # 418 Ft. Lauderdale ,
                                        FL 33308
Copies To:                              Phone: (954) 267-9377
[All Parties to Mediation]              Email: christian.mccue@mccuelaw.com
